Citation Nr: 1420240	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for entitlement to service connection for papular dermatitis, and if so, whether service connection is warranted.

4. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for entitlement to service connection for a back disability, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982 and from January 1991 to September 1991.  The Veteran also had periods of active duty for training in the United States Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for a back disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The current 10 percent rating for tinnitus is the maximum schedular rating.

2. The Veteran has no worse than level I hearing loss in each ear.

3. In January 2007 the Board denied service connection for a skin condition because the evidence did not show that the Veteran's skin condition is related to his military service.  The Veteran did not appeal that decision or the December 2008 RO decision finding that new and material evidence had not been submitted to reopen the claim.

4. No evidence relating to a previously unestablished fact necessary to substantiate the claim for service connection for a skin condition has been received since the last final decision.


5. In October 2003 the Board denied service connection for a back condition because the evidence did not show that the Veteran's back condition is related to his military service.  The Veteran did not appeal that decision or the December 2008 RO decision finding that new and material evidence had not been submitted to reopen the claim.
	
6. Evidence submitted since the last final decision is new and material with respect to the Veteran's claim for service connection for a back condition.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).

2. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

3. New and material evidence has not been submitted to reopen the Veteran's previously denied claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. New and material evidence has been submitted to reopen the Veteran's previously denied claim for service connection for a back disability.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, as is the case here with the Veteran's tinnitus claim, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here with the Veteran's hearing loss claim, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A. Tinnitus

In a September 2010 rating decision, the RO granted service connection for tinnitus and awarded a 10 percent disability rating.  

A 10 percent rating is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether an extraschedular evaluation is warranted, but finds that it is not.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned is adequate.  The Veteran's tinnitus, which is manifest with recurrent ringing in his ears, is contemplated by the schedular criteria.  There are no other descriptions of tinnitus or suggestions of how it impairs his social or occupational functioning.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B. Hearing Loss

The Veteran is presently in receipt of a noncompensable evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (2013). However, considering the Veteran's audiological evaluation results as noted below, 38 C.F.R. § 4.86 does not apply to this case.

The Veteran was afforded a VA audiological evaluation in May 2010.  He underwent audiological testing a the VA again in February 2012.  The Veteran's pure tone thresholds, in decibels, which were the same on both tests, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
75
LEFT
20
25
25
60
50

Speech recognition scores were 100 percent bilaterally.

Applying the results of the examination to the tables laid out by the regulations shows level I hearing loss for each ear and results in a noncompensable rating.

While the Board acknowledges the hearing difficulties that the Veteran has reported, such as difficulty hearing in crowded places, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The Board has further considered whether an extraschedular rating is warranted, but finds the manifestations of the Veteran's service-connected bilateral hearing loss, namely a loss of hearing, are fully contemplated by the rating criteria.  Critically, in the Veteran's claim form, notice of disagreement, or substantive appeal, he does not describe particular symptoms of hearing loss or how such results in any occupational or social impairment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.

New and Material

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App 110 (2010).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

A. Dermatitis

The RO originally denied service connection for a skin condition in March 2003.  In a March 2004 decision the RO found no new and material evidence had been submitted to reopen the claim.  The Veteran appealed that decision and the Board denied service connection in January 2007, finding that the evidence did not show that the Veteran's skin condition was related to his service.  The Veteran did not appeal the Board decision and it became final.  

The Veteran filed to reopen his claim, and in December 2008 the RO found no new and material evidence had been submitted to reopen the claim.  The Veteran did not appeal that decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period; therefore the decision became final.

VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file since the original denial.

The Veteran's recent VA treatment records have been added to the file since the prior denial.  However, the records relate only to the Veteran's present treatment and do not discuss the etiology of any skin condition, including relating a current skin condition to the Veteran's service.  In May 2011, the Veteran stated that records relating to his skin condition had been mailed by his private doctor.  The Board notes that records from that doctor were considered by the January 2007 Board decision and no new records from the doctor have been received.

Therefore, the Board finds that no new and material evidence has been submitted to reopen the Veteran's claim for service connection for a skin condition.


B. Back

The RO originally denied service connection for a back condition in October 1996.  The Veteran appealed that decision and the Board denied service connection in October 2003, finding that the evidence did not show that the Veteran's back condition was related to his service.  The Veteran did not appeal the Board decision and it became final.

The RO denied the Veteran's claims to reopen in August 2004 and December 2008, finding no new and material evidence had been submitted to reopen the claim.  The Veteran did not appeal the December 2008 decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period; therefore the decision became final.

In September 2010 the Veteran submitted a letter from his private physician.  The doctor opined that it is more probable than not that the Veteran's back condition is related to his service.  Thus, the new evidence relates to the previous unestablished element of a nexus between the Veteran's current back condition and his service.  

Therefore, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a back disability.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

A notice letter was sent to the Veteran in April 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claims, including what evidence was found insufficient in the previous denial of service connection for a back and skin condition.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also stated what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA audiological examination in May 2010.  The examiner, a medical professional, listened to the Veteran's assertions and performed the necessary tests.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

New and material evidence has not been received to reopen the claim for service connection for a skin condition.  The request to reopen this claim is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.


REMAND

In a September 2010 decision, April 2011 statement of the case, and May 2013 supplemental statement of the case, the RO determined new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back disability.  The Board's decision above reopens the Veteran's claim; however, the Board finds that the claim must be remanded for initial de novo review by the Agency of Original Jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran should also be afforded a new VA examination to evaluate the current nature of his back condition and to obtain an opinion on whether the Veteran's current back condition is related to his service.

Accordingly, this matter is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to the nature and etiology of his current back condition.  The examiner should specifically address the Veteran's reports of back pain in service and the September 2010 letter from the Veteran's private physician.

2. Readjudicate the Veteran's reopened claim for service connection for a back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


